Citation Nr: 0303935	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-04 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 1998, 
for the assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  

2.  Whether there was clear and unmistakable error (CUE), as 
defined by 38 C.F.R. § 3.105(a) (2002), in a prior rating 
decision of October 1995, wherein the RO denied entitlement 
to a TDIU.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2001 the Board granted entitlement to an 
effective date of May 20, 1998, for the assignment of a TDIU.  
The Board also considered the issue of whether there was CUE 
in an October 1995 rating decision that denied entitlement to 
a TDIU.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims  (CAVC).  The CAVC granted a joint motion 
filed by the Secretary and the veteran to remand the case to 
the Board in a July 2002 Order, which vacated, in part, the 
Board's February 2001 decision.  The CAVC remanded the case 
back to the Board for further action consistent with its 
Order.

In November 2002 the Board remanded the case to the RO for 
further development.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In an October 1995 rating decision the RO denied 
entitlement to a TDIU.  The RO notified the veteran of the 
October 1995 decision and he did not appeal; therefore, and 
the October 1995 decision is final.  

3.  A May 20, 1998, VA treatment record constitutes an 
informal claim for an increased rating for the residuals of 
bilateral frostbite of the feet.  

4.  The medical evidence indicates that the veteran could not 
secure or follow a substantially gainful occupation as of May 
20, 1998.  

5.  The veteran did not claim entitlement to an increased 
rating for the residuals of a shell fragment wound to the 
left hip until July 20, 1998.  

6.  Although the RO misapplied the laws and regulations 
extant at the time of the October 1995 rating decision, the 
veteran has failed to establish that the result would have 
been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 20, 1998, for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 5109A, 5110(a) and (b), 7105 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.157, 3.400(k) and (o), 
4.16, 20.1103 (2002).

2.  A valid claim of CUE in the October 1995 RO rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.   

In the November 2002 remand decision the Board notified the 
veteran of the enactment of the VCAA.  In December 2002, the 
RO advised the veteran to identify any evidence not already 
of record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issues currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through the issuance 
of the rating decisions and the statements of the case (SOC) 
and supplemental statement of the case (SSOC), he has been 
given notice of the requirements for an earlier effective 
date and establishing CUE in a prior rating decision.  

The RO also provided the full text of the new evidence-
development regulation, 38 C.F.R. § 3.159, in the January 
2003 SOC and the January 2003 SSOC.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records and 
available, pertinent VA and private medical treatment 
records.  The veteran has submitted private medical records 
in support of his claim and his representative has made 
arguments in support of his claim.  

The Board finds that there is evidence on file upon which a 
determination can be made at this time.  Therefore, remand or 
deferral for additional development of the evidence is not 
required.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The Board also notes that given the nature of a claim to 
revise an earlier decision based upon CUE, VA has no further 
duty to notify the veteran of the evidence required to 
substantiate his appeal or to assist him in developing 
evidence, in that no reasonable possibility exists that such 
assistance would aid him in substantiating his claim, since 
the evaluation of such a claim is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  

The Board believes this conclusion to be consistent with the 
recent holding of the CAVC in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision); see also Dobbin v. Principi, 15  Vet. 
App. 323 (2001).  




Factual Background

The veteran's service medical records show that in April 1945 
he incurred a shell fragment wound to the left hip that was 
treated for two days.  He was then returned to duty, and the 
report of his March 1946 separation examination indicates 
that the 1/2-inch shrapnel scar was asymptomatic.  The 
service medical records do not describe the specific location 
of the scar or the affected muscle group.

In a September 1946 rating decision the RO granted service 
connection for the residuals of frozen feet, symptomatic, and 
a shrapnel wound scar of the left hip, muscle group XIV, each 
rated as 10 percent disabling.  None of the medical evidence 
of record at that time described the specific location of the 
shell fragment wound or the affected muscle group.  The 
veteran was notified of the September 1946 decision and did 
not appeal, and that decision is final.  Veteran's Regulation 
No. 2(a), Part II, Paragraph III; Department of Veterans 
Affairs Regulation 1008, effective January 25, 1936, to 
December 31, 1957.

A VA examination in January 1950 revealed a well-healed one-
centimeter scar one inch posterior to the anterior superior 
spine of the left ileum that was somewhat adherent to a 
small, underlying fibrotic nodule.  The examiner described 
the wound as penetrating, with some pain on movement of the 
left hip joint, but did not specify the affected muscle 
group.

The veteran did not claim entitlement to an increased rating 
until June 1995, at which time he asserted that his feet and 
left hip had gotten worse over the previous six years.  VA 
treatment records show that in June 1995 he complained of 
pain in the left hip that was alleviated with over the 
counter medication, which was assessed as mild osteoarthritis 
as the result of an X-ray study.  He also had mild 
osteoarthritis in the right hip.

In an August 1995 statement the veteran reported having 
retired in December 1990 at the age of 65.  He stated that he 
needed to return to part-time employment, but that he was 
unable to do so because of the pain in his feet and hip.  He 
asked that his disability compensation be adjusted based on 
his inability to work.

In conjunction with the veteran's claim for an increased 
rating the RO provided him a VA examination in August 1995, 
during which he complained of increased stiffness and limited 
motion of the left hip, pain in the left hip with rest and 
activity, and intermittent muscle cramps in the left hip and 
thigh.  Examination revealed a one-centimeter linear scar on 
the lateral aspect of the left hip, no muscle atrophy, and 
range of motion of the left hip of 55 degrees of flexion, 10 
degrees of extension, abduction to 45 degrees, adduction to 
25 degrees, external rotation to 20 degrees, and internal 
rotation to 20 degrees.  There was pain with adduction, and 
his muscle strength was fair to poor with all motions.  The 
veteran developed a severe muscle cramp in the posterior 
aspect of the left thigh during the examination.  He also 
walked with a noticeable limp on the left side, which the 
examiner attributed to the left hip disorder.  The examiner 
stated that the shell fragment wound had penetrated muscle 
group XVIII, and provided diagnoses of the residual of 
shrapnel trauma to the left hip; limitation of motion of the 
left hip; traumatic arthritis; and severe muscle weakness of 
the left hip.

In an October 1995 rating decision the RO re-characterized 
the service-connected left hip disability as the residuals of 
a shell fragment wound to the left hip, muscle group XVIII, 
and increased the rating from 10 to 30 percent effective in 
June 1995.  The 30 percent rating was the maximum rating 
available for an injury to muscle group XVIII.  38 C.F.R. § 
4.73, Diagnostic Code 5318.  The RO also increased the rating 
for the residuals of bilateral frozen feet from 10 to 30 
percent, and denied entitlement to a TDIU.  In addition to 
the bilateral foot and left hip disorders, service connection 
had been granted for a scar on the left forearm, rated as 
non-compensable, for a combined rating of 60 percent 
effective in June 1995.  In addition to the schedular 
ratings, the RO applied an increase of 5.1 percent for the 
bilateral factor for each of the lower extremity disabilities 
in accordance with 38 C.F.R. § 4.26.  

The RO found that the veteran's service-connected 
disabilities did not meet the percentage requirements of 38 
C.F.R. § 4.16(a), and that the evidence did not indicate that 
his service-connected disabilities were so severe as to 
warrant extra-schedular consideration.  38 C.F.R. §§ 3.321, 
4.16(b).  The veteran was notified of the October 1995 
decision at his latest address of record and he did not 
appeal.  Therefore, the October 1995 decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA treatment records show that on May 20, 1998, the veteran 
reported that his bilateral foot pain had gotten much worse.  
He complained of constant pain in both feet that increased 
with walking and made walking difficult.  Examination 
revealed evidence of chronic dermatitis on the pre-tibial 
surfaces of both legs and slight pre-tibial edema in the left 
leg.  The feet were tender to palpation and had mild to 
moderate hallux valgus and mild pes planus.  Both feet had 
weak dorsalis pedis pulses, and there was no posterior tibial 
pulse on the left.  There was also decreased sensation in the 
feet.  The treating physician provided an assessment of 
chronic bilateral foot pain that had escalated to the point 
it had become disabling.  He stated that the foot pain was 
due to multiple causes, including osteoarthritis, plantar 
fasciitis, and neuropathy secondary to in-service frostbite.  
The veteran was examined by a podiatrist on May 22, 1998, who 
provided diagnoses of pes cavus, painful feet, and neuritis.  

In a letter received on July 20, 1998, the veteran again 
claimed entitlement to higher ratings for his service-
connected disabilities.  He asserted that his disabilities 
had gotten worse since he was examined in 1995, in that he 
could only walk short distances and he used a wheelchair.  

A VA examination in July 1998 resulted in diagnoses of 
residuals of cold injury to the feet, including chronic pain, 
sensitivity to cold, vascular damage, bilateral sensory loss, 
and arthritis; and residuals of shrapnel trauma to the left 
hip, with limitation of motion, traumatic arthritis, and 
severe muscle weakness.

On August 6, 1998, the veteran presented treatment records 
from Kaiser Permanente showing that in June 1998 he 
complained of having had pain and dysesthesia in both feet 
since World War II, for which medication was provided.

In a September 1998 rating decision the RO assigned separate 
30 percent disability ratings for the bilateral foot 
disorder, respectively, effective July 28, 1998; and denied a 
rating in excess of 30 percent for the residuals of a shell 
fragment wound to muscle group XVIII in the left hip.  The 
veteran's representative submitted a notice of disagreement 
with the effective date assigned for the increased rating for 
the bilateral foot disorder, asserting that the veteran was 
entitled to an effective date in January 1998.  He based his 
argument on the provisions of 38 C.F.R. § 3.114 and the 
change in the regulation pertaining to the evaluation of the 
residuals of frostbite that were effective in January 1998.  
He also expressed disagreement with the denial of an 
increased rating for the left hip disorder, and asserted that 
the RO erred in the September 1998 rating decision by not 
addressing the issue of the veteran's entitlement to a TDIU.  

The veteran's representative further asserted that an error 
occurred in the October 1995 rating decision, in that the RO 
found that the evidence did not indicate that the veteran was 
unable to "perform" any type of gainful employment, but that 
the relevant regulation referred to the veteran's inability 
to "secure or follow a substantially gainful occupation."  He 
contended that use of the term "perform" and the reference to 
gainful employment, rather than substantially gainful 
employment, was erroneous.  He asserted that it was error for 
the RO to note that the veteran had retired from employment 
at the age of 65, in that the determination regarding 
employability was to be made without reference to the 
veteran's age.  He claimed that the veteran should be awarded 
a TDIU.  

In December 1998 the veteran submitted a formal application 
for a TDIU.

The RO afforded the veteran a VA examination in May 1999, 
which resulted in the conclusion that the shrapnel wound to 
the left hip resulted in an injury to the gluteus medius 
muscle and degenerative joint disease in the hip.  

In a June 1999 rating decision the RO granted an effective 
date of January 12, 1998, for the increased rating for the 
bilateral foot disability.  The earlier effective date was 
based on the change in the regulation pertaining to the 
evaluation of the residuals of frostbite that became 
effective in January 1998.  The RO also determined that the 
October 1995 rating decision did not constitute CUE in 
denying entitlement to a TDIU.  The RO found that the 
determination that the veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16 was not clearly erroneous.

In a July 1999 supplemental report, the examiner who 
performed the May 1999 VA examination noted that the RO had 
requested a clarification of the muscle groups affected by 
the in-service shrapnel wound to the left hip.  The examiner 
stated, following a review of the medical evidence of record, 
that the shrapnel wound most likely penetrated the gluteus 
maximus and gluteus medius muscles, in that the gluteus 
maximus overrides the gluteus medius.

In an August 1999 rating decision the RO re-characterized the 
service-connected left hip disorder as the residuals of a 
shell fragment wound to the left hip, muscle groups XVIII and 
XVII.  The RO also increased the rating for the left hip 
disability from 30 to 50 percent, effective July 20, 1998, in 
accordance with Diagnostic Code 5317; 38 C.F.R. § 4.73.  The 
adjudicator indicated that service connection for an injury 
to muscle group XVIII had been in effect for 50 years, making 
it a protected grant of service connection.  38 U.S.C.A. § 
1159; 38 C.F.R. § 3.957.  The adjudicator noted that the 
examiner in May 1999 had found that the shrapnel wound 
penetrated the gluteus maximus and gluteus medius muscles, 
which were in muscle group XVIII, and included that muscle 
group in the definition of the service-connected disability.

The 50 percent rating assigned pursuant to Diagnostic Code 
5317, which pertains to injuries to muscle group XVII, was 
the maximum rating available under that diagnostic code.  38 
C.F.R. § 4.73.  The RO found that the case did not present an 
unusual disability picture to warrant consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b) (1).  

The RO also found that the grant of the maximum schedular 
rating for an injury to muscle group XVII constituted a grant 
of the benefit sought in the November 1998 notice of 
disagreement, and so informed the veteran.  

In another August 1999 rating decision the RO denied 
entitlement to a TDIU.  The RO reviewed the veteran's 
educational and occupational background and found that the 
evidence did not show any circumstances that would result in 
his service-connected disabilities having greater impact on 
his ability to obtain and retain substantially gainful 
employment than that contemplated in the 80 percent combined 
rating then in effect.  The veteran submitted a notice of 
disagreement with that determination in November 1999, and in 
a January 2000 rating decision the RO granted entitlement to 
a TDIU effective July 20, 1998.

In a February 2000 notice of disagreement the veteran's 
representative asserted that he was entitled to an earlier 
effective date for the assignment of the 50 percent 
disability rating for the left hip disorder and the TDIU.  In 
the March 2000 substantive appeal he contended that the 
veteran had become eligible for a TDIU based on the increased 
ratings due to the change in the regulation pertaining to the 
evaluation of the residuals of frostbite.  The representative 
further contended that, if the RO found that the veteran met 
the percentage requirements for a TDIU in October 1995, that 
decision constituted CUE in not granting a TDIU.  He asserted 
that the October 1995 decision constituted CUE in that the 
law was not correctly applied.


Criteria

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a).  



The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  38 
C.F.R. § 3.151 (2002).  

The term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p) (2002).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2002).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).




In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  

Under that provision, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when such reports relate to examination or treatment 
of a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.

Also, the CAVC has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a TDIU.  Norris v. West, 12 Vet. App. 413 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of service-
connected unemployability in the claimant's claims file 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating); Coyalong v. West, 12 Vet. App. 524, 
531 (1999) (if a veteran has a certain level of schedular 
rating for a service-connected disability or disabilities and 
if he presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100 percent 
rating).



Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2002).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the CAVC 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  


A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  

Similarly, broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).



Analysis

Earlier Effective Date for TDIU

The veteran's representative contends that he is entitled to 
an earlier effective date for the TDIU.  Although the June 
1999 rating action resulted in an increase in the combined 
rating from 60 to 70 percent, there is no evidence of record 
showing that the veteran was, in fact, incapable of securing 
or following a substantially gainful occupation in January 
1998.  

There is no indication that he sought medical treatment for 
his service-connected disabilities from 1995 until May 1998, 
and he has not presented any other evidence showing a 
significant increase in disability during that time.

The VA treating physician in May 1998 found that the 
veteran's service-connected disabilities, primarily the 
residuals of frostbite, had escalated to the point that they 
had become disabling for the veteran.  By interpreting these 
comments in a liberal manner, the Board finds that the May 
1998 examination report constitutes an informal claim for an 
increased rating, including a TDIU.  38 C.F.R. § 3.157.  

The Board further finds that the examination report shows 
that an increase in disability occurred in May 1998, and that 
that increase resulted in a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has determined, therefore, that the proper effective 
date for the assignment of a TDIU  should be May 20, 1998.  

For these reasons, the Board concludes that the criteria for 
entitlement to an effective date prior to May 20, 1998, for 
the assignment of a TDIU are not met.  38 U.S.C.A. §§ 5109A, 
5110(a) and (b), 7105 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.105, 3.157, 3.400(k) and (o), 4.16, 20.1103 (2002).


CUE

In order to show that a clear and unmistakable error 
occurred, the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and that, 
had the error not occurred, the decision would have been 
manifestly different.  Bustos v. West, 179 F3d. 1378 (Fed. 
Cir. 1999).  If the veteran raises a valid claim of CUE, the 
question of whether a given decision was based on CUE is to 
be determined based on the facts of the case.  See Rivers v. 
Gober, 10 Vet. App. 469 (1997).

If the schedular rating is less than total, a total 
disability rating can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Disabilities of one or both 
lower extremities, including the bilateral factor, if 
applicable; disabilities arising from a common etiology or 
single accident; or disabilities affecting a single body 
system, shall be considered a single disability.  38 C.F.R. 
§ 4.16(a).  All veterans who are shown to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

The veteran's representative contends that the October 1995 
rating decision was clearly and unmistakably erroneous in not 
granting entitlement to a TDIU, in that the law was not 
correctly applied.  He asserts that the veteran met the 
percentage requirements for a TDIU at that time.

As the result of the increased ratings assigned in October 
1995, the veteran's service-connected disabilities included 
the residuals of bilateral frostbite of the feet, rated at 30 
percent; the residuals of the shell fragment wound to the 
left hip, rated at 30 percent; and a scar on the left 
forearm, rated as non-compensable.  

As shown in the Combined Ratings Table in 38 C.F.R. § 4.25, 
the two 30 percent ratings would yield a combined rating of 
51 percent, to which the bilateral factor was applied, 
resulting in a final combined rating of 60 percent.  Because 
both 30 percent ratings and the bilateral factor applied to 
the lower extremities, the 60 percent rating is treated as a 
single disability.  In accordance with 38 C.F.R. § 4.16(a), 
therefore, the veteran met the percentage ratings for 
consideration of a TDIU in October 1995.  

In the October 1995 rating decision the RO found that the 
veteran did not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), which was in error.  The RO also found, however, 
that there was no evidence showing that the veteran was so 
disabled that he was unable to perform any type of gainful 
employment.  In the absence of compelling evidence showing 
that he was, in fact, unable to secure or follow 
substantially gainful employment, the veteran has failed to 
show that but for the error in determining that the 
percentage requirements were not met, the outcome of the case 
would have been manifestly different.  Fugo, 6 Vet. App. at 
44.

The representative also asserts that the RO erred in using 
the phrase "unable to perform any type of gainful 
employment," rather than "secure or follow a substantially 
gainful occupation" in denying a TDIU.  He has not shown, 
however, that had the RO more closely applied the regulatory 
definition of individual unemployability, the outcome of the 
case would have been manifestly different.  He has not shown 
that the concept of "perform any type of gainful employment" 
is materially different from "secure and follow a 
substantially gainful occupation," in that application of the 
regulatory definition would have compelled a different 
outcome.  

Had the RO used the term "employment," rather than "gainful 
employment," the definition then applied may have been 
materially different.  It is clear from the rating decision, 
however, that the RO was evaluating the veteran's ability to 
engage in gainful employment, and found that the evidence did 
not show that he was so disabled.  

In the absence of compelling evidence to the contrary, the 
Board finds that the veteran has not shown that but for the 
RO's application of the incorrect terminology, the outcome of 
the case would have been manifestly different.  Fugo, 6 Vet. 
App. at 44.

The representative further contends that it was error for the 
RO to refer to the veteran's age and retirement status in 
denying a TDIU, because the determination regarding 
employability must be made without reference to the veteran's 
age.  The relevant regulation is as follows: "Age may not be 
considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  38 
C.F.R. § 4.19.

In denying a TDIU the RO noted that the veteran had retired 
from employment at age 65 in 1990.  Although age may not be a 
factor in evaluating service-connected disability, the reason 
for the veteran's current unemployment is relevant in 
determining whether he is unemployable due to service-
connected disability, age, or intercurrent non-service 
connected disability.  The regulation clearly shows that 
advancing age cannot be a basis for a finding of 
unemployability due to service-connected disability.  It was, 
therefore, appropriate for the RO to note as a factual matter 
that the veteran had retired from employment approximately 
five years previously when he reached retirement age.  The 
Board finds, therefore, that the veteran has not shown that a 
relevant regulation was incorrectly applied to the facts of 
his case.  Damrel, 6 Vet. App. at 242.

Finally, the representative argues that the RO committed CUE 
at the time of the October 1995 rating decision because the 
RO incorrectly developed that claim at that time and the 
examination performed at that time was inadequate.  

This is nothing more than an argument that the VA failed to 
fulfill its duty to assist at the time of the October 1995 
rating decision.  This cannot constitute CUE.  

For these reasons, the Board finds that although the RO 
misapplied the laws and regulations extant at the time of the 
October 1995 rating decision, the evidence fails to establish 
that the result would have been manifestly different but for 
the error.  

The Board concludes that a valid claim of CUE in the October 
1995 RO rating decision has not been presented.  38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 2002); 38 C.F.R. § 3.105(a) 
(2002).  


ORDER

An effective date prior to May 20, 1998, for the assignment 
of a TDIU, is denied.  

No valid claim for CUE in the October 1995 RO decision has 
been presented.   



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

